    r



Richard Carman, #L4528-424
P.O. Box 1000
Otisville, NY 10953
                                                      FI    T.,
                                                      Nov 2 5 2020
November t6, 2O2O
                                                 THOMAS G. BRUTON
                                                      U.S. DISTHICT COURT
Judge Ronald A. Guzman                         CIERK,
Federal District Judge
United States Oistrict Court
219 South Dearborn St. 20th Floor
Chicago, IL 50604
IN RE:     ues t for A   intment of Counsel to File a
             SS onaEe  Release   ffifinement                       Under
                 cta

Dear Judge   Guzman:

f'hope this letter finds you and all the members of your court
in best of healths and spirits.
Following a conviction for RICO resulting in a Homieide and
92aG) in June 2005, I was sentenced to a term of 60 years in your
court. Ever since, for the past approximately 20 years, I have
remained in the prison.
Judge, owing to. my poor family upbringing ln an ltnpoverished
neighborhood as I had lost my father at a tender age of eight.
I wis practicaly raised by the rough streets of Chicago. Seeking
for social acceptance and safety, I was sucked into the street
gangs and was moulded by the culture of Eang and crime. For years,
evei in the prison, the gang culture dominated mer 8S a result I
got thrown around from one bad situation to another.
Howeverr |our words during my sentencing kept-coming back to me.
You had slia that I had spend 27 years 'visiting harm and pain o!
other people'and that I barely had_another half of 100-years left.
And thht r'if I had any caPac.ity to feel the pain-and suffering of
others then I would know what I had done. You also told me that
if it was of any importance to me, I could start to do so_mething
different and ULtteL about it. It took me LL years to fu1Jy realize
what I was doing was wrong and to see the depth and wisdom of your
words.
So, in 2OL3, I took a very bold step, knowing it very well it could
one day cosi me my life.    I finally told the prison authorities
that I was done with all my affiliations and connections with my
gang. As a direct result of my decisigtt, my gang plaeed a b_ounty
6n riy head. If any member of my gang is ever to see me in the
futuig..hg-is-under- orders to immediately ki11 me without any
Ou"rtions. But this does not rleter me, for I am resolved because
 yotrrwords continuedto resonate in my heart. And Yes! Judge. I
am determined to finally tdo somethingr and everything about it
as I can now'feeI the pain and sufferings of others.'
Immediately after I dropped from the gang, the gang members stormed
my home and tried to murder my two sons right in front of my
Mom's house and accidentally shot and killed my 28 year oId sister.
Now. in spite of her mental issues and bad health, my mom has to
take care of my dead sisterts children. Judge, for the sake of
my mother and nieces and my two sons--who I am afraid will also be
sucked in into the same life which devovred me--I want to qo home
and redeem myself as I have learned the lesson of my life.     Just so
that you know that I am not offering you a lip service, I want you
to know that after turning a leaf and renouneing the gangs in prison,
I have completed many, many high value prison programs knowing
it too well that there will never be an occasion where they could
help me get out of the prisonl like: GED, Anger Management, Criminal
Thinking, Rational Thinking, and many others. However, I am ,proud.
to have'completed the most respected- PODS (Positive Outlook Determinq
Self ) program which is exclusively of feEed to galg drop--outs-like me
and is an year long tedious program. After completing the PODS,
I was designated to be the fascilitator of this proqram, where in
I guide and counsel other similarly placed gang dropouts on the
problems and solutions they face after they have dropped out of
their ganqs. A letter of reference from my prison program co-
ordinator Ms. Dariotis is included in mv proqress-report
Judger 8s long as I was in Max Prisons and had not dropped out of
Lhe ganBr I eontinued:. to get in trouble. As a. result, I have garnered
aL least t.wo. serious incident reports dr:ring the period of my
incarceration. But there after I have maintained a relatively clear
conduct for the past 10 years.
I write this letter to you in the aftermath of Covid t9 outbreak
and request you to kindly appoint me an attorney who could file a
good compassionate release motion and/6.r: homeconfinement under
the Cares Act and 18 U.S.C. S35S2(c)(1)(A)(i) in your court as
I have some of the many health risk factors, like: High Cholesterol,
 and Low Vitamin Deficiency, etc.  If released, I will be staying with
my fiancee Ms. Tess Baron, at 35th St. 2L-28 #4, Astoria,
NY 11105, Tele No. (gZg) 254-89L2.
 Sincerely.
  .4
G-k
'Richard
                I

           Carman




                              2of.2
                  SNS
                  kwt*
 N                    :$'il
N.
's\\$
                 bN $            sA
                                 -(
                                 t\r
                                 \E\




$\ vR\il
    N.\          IN
  N $N\
                 rN



  \ N>\ l-s,                fr


  TLNAJ \i
           tr-5
                      NA
                      i-r
                      VI
                      Nm
                      on
                            d
                            J


     r-
     N S.l
             5        !1
                      7a


     $
      N               U1..
                      l-O
                          o
                                   I

                                   I
                                   I



                                       i



                                           !.          ,'
                                           i
                                       'i
                                        I
                                                C:
                                                f  i         1




                         (,                     a           e
                         F-                     +           :)
                         i-:a:.:

                         ,.,
                         ia
                                                 t( !:,; -lu
                                                                 !

                          -)-         .- .. i
                          :'{ 6.O ^ $ -K
                          |t-
                          l-    ,t N
                                    ) '-e J
                          L q-+, '
                          '!-xi.
                          .t>-z-.-.*I-
                          5,
      ,?                   uui=.
           r.Z             4i
                           s- zi
.i,        E*'
           a
           :.
           2'

           et
           w' .li,
            'r,!
            :y




                ,

                :4;
                {
           *..;

                    I'
                -i.
           {'l
